DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-10, & 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (European Patent Application # EP3034561A1 with all citations referring to equivalent child US Patent Application Publication 2018/0006439).

Regarding Claim 1, Meier discloses a coupling sleeve (i.e. high voltage DC cable joint) for connecting cable ends of high-voltage DC voltage cables by means of a connection body comprising control inserts (i.e. inner conductive 
the connection body is made of an elastomer (i.e. silicone rubber),
wherein
the control inserts are arranged to be layered and insulated from one another (i.e. multi-wall layered silicone rubber construction with silicone rubber primers between each layer) and wherein
the control inserts are electrically conducting (Fig. 2; Abstract; Paragraph 0002, 0006, 0028, 0050-0063, 0066, 0073, 0074, 0078, 0083-0090).  The inner and outer conductive rubber layers are clearly electrically conducting. The field grading rubber layer 2, made from said tailored material formulation, functions in a way that, at low electric field strengths, below a predetermined electric field strength, it has a conductivity higher than that of the insulating rubber layer at least by a factor of 10, and preferably by a factor of 100, but being sufficiently small to ensure negligible leakage current between the conductive rubber layers, and wherein said tailored material formulation is further characterized in that it has a nonlinear field grading property at voltages having an electrical field strength above said predetermined electrical field strength threshold, and wherein said tailored material formulation is tailored according to an electric breakdown field of adjacent materials and/or interfaces or triple points.
Meier does not explicitly disclose that there are at least five control inserts.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least five control inserts, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 14 contains the limitations of claim 1 (a cable system characterized by two cables (i.e. cable ends) and a coupling sleeve) and is analyzed as such with respect to that claim.

Regarding Claim 3, Meier discloses that the control inserts comprise any of: metal or conductive plastics (Paragraph 0006, 0028, 0065-0067, 0074, 0078, 0081, 0086-0087). The predetermined tailored material formulation of the field grading rubber layer is 30-40 w % insulating silicone, 2-12 w % conductive silicone and 50-60 w % of a predetermined field grading filler material which behaves in an electrically non-linear manner in which the conductivity varies depending on the electrical field strength to which it is exposed.

Regarding Claim 5, Meier discloses that any of:
at least one control insert is at high-voltage potential 25or 
at least one control insert is grounded (Paragraph 0003, 0006, 0031, 0045). Meier discloses that the high voltage DC joint has, from inside to outside, a conductive layer 1 which is on high voltage potential, a field grading layer 2, an insulating layer 3, and a conductive layer 4 on the outside which is on ground potential.

Regarding Claim 6, Meier discloses that the control inserts are configured such that any of:
in 30transient processes, a capacitive field control can be generated or 
in stationary processes, a resistive field control can be generated (Paragraph 0002, 0028, 0078-0080, 0086-0088)
The field grading rubber layer 2, made from said tailored material formulation, functions in a way that, at low electric field strengths, below a predetermined electric field strength, it has a conductivity higher than that of the insulating rubber layer at least by a factor of 10, and preferably by a factor of 100, but being sufficiently small to ensure negligible leakage current between the conductive rubber layers, and wherein said tailored material formulation is further characterized in that it has a nonlinear field grading property at voltages having an electrical field strength above said predetermined electrical field strength threshold, and wherein said tailored material formulation is tailored according to an electric breakdown field of adjacent materials and/or interfaces or triple points.

Regarding Claim 7, Meier discloses that the control inserts are arranged radially around the cable ends (Fig. 2; Paragraph 0002, 0006).  

Regarding Claim 8, Meier discloses that the length of the individual control inserts increases radially to the outside (Fig. 2). As seen in the drawing, outer conductive rubber layer 4 is the longest, the field grading rubber layer 2 is of intermediate length, and the inner conductive rubber layer 1 is the shortest. 

Regarding Claim 9, Meier discloses that by means of the control inserts the electric field is adjustable at the boundary surfaces of the connection body (Paragraph 0002, 0028, 0078-0080, 0086-0088). As mentioned before, the conductivity of the field grading rubber layer 2 varies according to the electric field strength it is exposed to and thus has a nonlinear field grading property. Its tailored material formulation is tailored according to an electric breakdown field of adjacent materials and/or interfaces.

Regarding Claim 10, Meier discloses that the connection body is formed in one piece (Fig. 2; Abstract; Paragraph 0006, 0028, 0050-0063, 0066, 0074, 0078, 0083-0090).  It is shown in Fig. 2 and described throughout the disclosure as a unitary structure which is arranged at the cable ends to be connected.

Regarding Claim 15, Meier does not explicitly disclose that the cables have any of: 
different diameters or 
different electrical properties.  
Meier is silent on the specific properties of the cables connected with the cable joint. However, it would have been an obvious matter of design choice to make them have different diameters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have also been obvious to one having ordinary skill in the art at the time the invention was made to have the cables be made of different materials, and thus possess different electrical properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 4, 16, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (European Patent Application # EP3034561A1 with all citations referring to equivalent child US Patent Application Publication 2018/0006439) in view of Hobson (US Patent Application Publication # 2016/0164238).
Regarding Claim 4, Meier discloses that the control inserts can be introduced alternatingly (i.e. concentrically arranged layers) 20with the elastomer (Abstract; Paragraphs 0052-0060). The cable joint also includes an insulating rubber layer 3.
Meier does not explicitly disclose that they are introduced by means of a printing method.  
Hobson teaches layers introduced alternatingly by means of a printing method (i.e. additive manufacturing method) (Fig. 1; Abstract; Paragraph 0002, 0003, 0010-0012, 0018-0021).
Hobson teaches that it is well known in the art of manufacturing splices and terminations for high voltage power cables to use an additive manufacturing machine that can print the next radially adjacent layers to completion, with each layer printed to completion prior to commencing printing of subsequent layers. This simplifies and streamlines the manufacturing process of said splices and terminations. It would have been obvious to one skilled in the art to use such an additive manufacturing or printing method to create the concentrically arranged layers of Meier, as taught by Hobson, in order manufacture the cable joint in a simple and streamlined way.
Claim 16 contains the limitations of Claim 1 & 4 (a method for producing a coupling sleeve which uses a 3D printer or additive manufacturing) and is analyzed as such with respect to those claims.

Regarding Claim 17, Meier in view of Hobson discloses that at least two different materials are used (Meier: Paragraph 0006, 0023, 0028, 0053, 0060-0061, 0065-0067, 0074, 0078, 0081, 0082, 0086-0087; Hobson: 0009-0010, 0014). Meier teaches that the inner conductive rubber layer is made of a conductive silicone rubber which has been filled with carbon black and that the outer conductive rubber layer consists again of a conductive rubber layer, which may be of the same or similar material as the inner conductive layer. The field grading rubber layer 2, made from said tailored material formulation. The predetermined tailored material formulation of the field grading rubber layer is 30-40 w % insulating silicone, 2-12 w % conductive silicone and 50-60 w % of a predetermined field grading filler material which behaves in an electrically non-linear manner in which the conductivity varies depending on the electrical field strength to which it is exposed. Furthermore, Hobson teaches that the additive manufacturing machine is capable of printing several different material.

Claims 11-13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (European Patent Application # EP3034561A1 with all citations referring to equivalent child US Patent Application Publication 2018/0006439) or, alternatively, in view of Jaroschek (US Patent Application Publication # 2016/0087352).
Regarding Claim 11, Meier does not explicitly disclose that the connection body is formed to be multi-piece with a sleeve main body and at least one adapter element.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the connection body of Meier as a multi-piece structure with the field grading rubber layer & outer conductive rubber layer forming a sleeve main body while the inner conductive rubber layer 1 formed as an adapter element, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Alternatively, Jaroschek teaches that the connection body (i.e. elastic sleeve 126 of electrical connector 100) is formed to be multi-piece with a sleeve main body (i.e. main body 128) and at least one adapter element (i.e. adaptor 130) (Fig. 21, 22; Abstract; Paragraphs 0006, 0035, 0042, 0043, 0050-0058).
Jaroschek teaches that it is well known in the art of cable joints or connectors to use a multi-piece structure in which a metal connector is separately covered by a sleeve which has an additional separate adaptor in order to provide an improved electrical connector for end-to-end connections, which can be mounted and sealed in a particularly easy and secure manner. It would have been obvious to one skilled in the art to use such a multi-piece configuration/structure in the cable joint of Meier in order to have an improved electrical connector which can be mounted and sealed in a particularly easy and secure manner.

Regarding Claim 12, Meier does not explicitly disclose that the connection body has a connection of current-carrying capacity for electrically connecting the conductors of the cable ends.  
Jaroschek teaches that the connection body (i.e. electrical connector 100) has a connection (i.e. connector bushing 102 & cover member 104 which are made of an electrically conductive material such as aluminum) of current-carrying capacity for electrically connecting the conductors of the cable ends (Fig. 21, 22; Abstract; Paragraphs 0006, 0035, 0042, 0043, 0050-0058).
Although Meier does not explicitly show or describe the connection of the cables inside the cable joint, it is clear that some sort of connecting element must be present inside in order to carry out said connection. Jaroschek teaches such a connecting element in the form of a connector bushing and cover member made of aluminum. It would have been obvious to one skilled in the art to use such a connector in the cable joint of Meier, as taught by Jaroschek, in order to obtain an improved electrical connection which can be mounted and sealed in a particularly easy and secure manner.   

Regarding Claim 13, Meier does not explicitly disclose that the coupling sleeve is formed as a push-on sleeve.  
Jaroschek teaches that the coupling sleeve (i.e. elastic sleeve 126 of electrical connector 100) is formed as a push-on sleeve (i.e. sliding on) (Fig. 21, 22; Abstract; Paragraphs 0042, 0057). 
Jaroschek teaches that it is well known in the art to form a sleeve for an electrical connector as a push-on sleeve that is installed by sliding it over the electrical connector. It would have been obvious to one skilled in the art to make the sleeve of Meier have such a push-on or sliding-on capability, as taught by Jaroschek, in order to easily mount and seal the electrical connection.
 Claim 18 contains the limitations of Claim 1 & 13 (a method for connecting two cable ends of two DC voltage cables by 5means of a coupling sleeve) and is analyzed as such with respect to those claims.

Response to Arguments











Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. The Applicant argues that the prior art does not teach at least five control inserts as now claimed after amendment. The Examiner respectfully disagrees and has addressed that feature in the rejection above. The Applicant further argues that field grading layer 2 of Meier has insulating properties and thus cannot be considered an electrically conducting control insert. However, as stated above, the field grading rubber layer 2, made from said tailored material formulation, functions in a way that, at low electric field strengths, below a predetermined electric field strength, it has a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847     

/William H. Mayo III/Primary Examiner, Art Unit 2847